EMPLOYMENT AGREEMENT

As Amended and Restated

 

THIS AGREEMENT, is entered into this 16th day of June, 2008, (“Effective Date”)
by and between Kearny Federal Savings Bank, Kearny, New Jersey (the “Bank”) and
William C. Ledgerwood (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Executive has heretofore been employed by the Bank as a Senior Vice
President and Chief Financial Officer and is experienced in all phases of the
business of the Bank; and

 

WHEREAS, the Bank desires to be ensured of the Executive’s continued active
participation in the business of the Bank; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the Bank
and in consideration of the Executive’s agreeing to remain in the employ of the
Bank, the parties desire to specify the continuing employment relationship
between the Bank and the Executive;

 

NOW THEREFORE, in consideration of the covenants and the mutual agreements
herein contained, the parties hereby agree as follows:

 

1.         Employment. The Bank hereby employs the Executive in the capacity of
Senior Vice President. The Executive hereby accepts said employment and agrees
to render such administrative and management services to the Bank and Kearny
Financial Corp., its parent holding company and any successor thereto (“Parent”)
as are currently rendered and as are customarily performed by persons situated
in a similar executive capacity. The Executive shall promote the business of the
Bank and Parent. The Executive’s other duties shall be such as the Board of
Directors for the Bank (the “Board of Directors” or “Board”) may from time to
time reasonably direct, including normal duties as an officer of the Bank. The
Executive’s employment shall be for no definite period of time, and the
Executive or the Bank may terminate such employment relationship at any time for
any reason or no reason. The employment at-will relationship remains in full
force and effect regardless of any statements to the contrary made by company
personnel or set forth in any documents other than those explicitly made to the
contrary and signed by an authorized representative of the Board.

 

2.         Term of Agreement. The term of this Agreement shall be for the period
commencing on the Effective Date and ending twenty-four (24) months thereafter
(“Term”). Additionally, on, or before, each annual anniversary datefrom the
Effective Date, the Term of this Agreement shall be extended for up to an
additional period beyond the then effective expiration date upon a determination
and resolution of the Board of Directors that the performance of the Executive
has met the requirements and standards of the Board, and that the Term of such
Agreement shall be extended. If a determination is made by the Board to not
renew such Term at the time of such renewal interval, the Board shall furnish
the Executive of written notice of such determination not to renew the Term and
the reason for such action or failure to

 

--------------------------------------------------------------------------------

take such action by the Board within 10 calendar days of such Board action.
References herein to the Term of this Agreement shall refer both to the initial
term and successive terms.

 

 

3.

Compensation, Benefits and Expenses.

 

(a)       Base Salary. The Bank shall compensate and pay the Executive during
the Term of this Agreement a minimum base salary at the rate of $234,750 per
annum (“Base Salary”), payable in cash not less frequently than monthly;
provided, that the rate of such salary shall be reviewed by the Board of
Directors not less often than annually, and the Executive shall be entitled to
receive increases at such percentages or in such amounts as determined by the
Board of Directors. The base salary may not be decreased without the Executive’s
express written consent.

 

(b)       Discretionary Bonus. The Executive shall be entitled to participate in
an equitable manner with all other senior management employees of the Bank in
discretionary bonuses that may be authorized and declared by the Board of
Directors to its senior management executives from time to time. No other
compensation provided for in this Agreement shall be deemed a substitute for the
Executive’s right to participate in such discretionary bonuses when and as
declared by the Board.

 

(c)       Participation in Benefit and Retirement Plans. The Executive shall be
entitled to participate in and receive the benefits of any plan of the Bank
which may be or may become applicable to senior management relating to pension
or other retirement benefit plans, profit-sharing, stock options or incentive
plans, or other plans, benefits and privileges given to employees and executives
of the Bank, to the extent commensurate with his then duties and
responsibilities, as fixed by the Board of Directors of the Bank.

 

(d)       Participation in Medical Plans and Insurance Policies. The Executive
shall be entitled to participate in and receive the benefits of any plan or
policy of the Bank which may be or may become applicable to senior management
relating to life insurance, short and long term disability, medical, dental,
eye-care, prescription drugs or medical reimbursement plans. Additionally,
Executive’s dependent family shall be eligible to participate in medical and
dental insurance plans sponsored by the Bank or Parent with the cost of such
premiums paid by the Bank.

 

(e)       Vacations and Sick Leave. The Executive shall be entitled to paid
annual vacation leave in accordance with the policies as established from time
to time by the Board of Directors, which shall in no event be less than four
weeks per annum. The Executive shall also be entitled to an annual sick leave
benefit as established by the Board for senior management employees of the Bank.
The Executive shall not be entitled to receive any additional compensation from
the Bank for failure to take a vacation or sick leave, nor shall he be able to
accumulate unused vacation or sick leave from one year to the next; provided,
however, such Executive may carry forward from year to year a maximum of ten
days of unused vacation leave.

 

(f)        Expenses. The Bank shall reimburse the Executive or otherwise provide
for or pay for all reasonable expenses incurred by the Executive in furtherance
of, or in connection with the business of the Bank, including, but not by way of
limitation, automobile and traveling expenses, and all reasonable entertainment
expenses, subject to such reasonable

 

2

 



 

--------------------------------------------------------------------------------

documentation and other limitations as may be established by the Board of
Directors of the Bank. If such expenses are paid in the first instance by the
Executive, the Bank shall reimburse the Executive therefor.

 

(g)       Changes in Benefits. The Bank shall not make any changes in such
plans, benefits or privileges previously described in Section 3(c), (d) and (e)
which would adversely affect the Executive’s rights or benefits thereunder,
unless such change occurs pursuant to a program applicable to all executive
officers of the Bank and does not result in a proportionately greater adverse
change in the rights of, or benefits to, the Executive as compared with any
other executive officer of the Bank. Nothing paid to Executive under any plan or
arrangement presently in effect or made available in the future shall be deemed
to be in lieu of the salary payable to Executive pursuant to Section 3(a)
hereof.

 

(h)       Post-Retirement Medical Coverage. Upon the termination of employment
with the Bank at any time on or after attainment of age 62, the Executive shall
be eligible to maintain participation in the group medical insurance plan
sponsored by the Bank from time to time for the benefit of the Executive and
Executive’s dependent family at the Bank’s expense, until such time that the
Executive and Executive’s spouse shall be eligible for coverage under the
Federal Medicare System, or any successor program. The provisions of this
Section shall survive the termination of this Agreement.

 

 

4.

Loyalty.

 

(a)       The Executive shall devote his full time and attention to the
performance of his employment under this Agreement. During the term of the
Executive’s employment under this Agreement, the Executive shall not engage in
any business or activity contrary to the business affairs or interests of the
Bank or Parent.

 

(b)       Nothing contained in this Section 4 shall be deemed to prevent or
limit the right of Executive to invest in the capital stock or other securities
of any business dissimilar from that of the Bank or Parent, or, solely as a
passive or minority investor, in any business.

 

5.            Standards. During the term of this Agreement, the Executive shall
perform his duties in accordance with such reasonable standards expected of
executives with comparable positions in comparable organizations and as may be
established from time to time by the Board of Directors.

 

6.            Termination and Termination Pay. The Executive’s employment under
this Agreement shall be terminated upon any of the following occurrences:

 

(a)       The death of the Executive during the term of this Agreement, in which
event the Executive’s estate shall be entitled to receive the compensation due
the Executive through the last day of the calendar month in which Executive’s
death shall have occurred.

 

(b)       The Bank’s Board of Directors may terminate the Executive’s employment
at any time, but any termination by the Bank’s Board of Directors other than
termination for Cause shall not prejudice the Executive’s right to compensation
or benefits under the Agreement. The Executive shall have no right to receive
compensation or other benefits for

 

3

 



 

--------------------------------------------------------------------------------

any period after termination for Cause. Termination for “Cause” shall include
termination because of the Executive’s personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of the Agreement.
The Bank’s Board of Directors may within its sole discretion, acting in good
faith, terminate the Executive for Cause and shall notify such Executive
accordingly; provided that any such determination shall not be effective unless
it is adopted by an affirmative vote of not less than a majority of the members
of the full Board of Directors at a meeting of the Board called and held for
such purpose (after reasonable written notice has been delivered to the
Executive of such meeting, the purpose of such meeting and the preliminary basis
for such Cause termination and an opportunity for such Executive, together with
personal counsel, to be heard before the Board on the matter prior to such vote
by the Board).

 

(c)       Except as provided pursuant to Section 9 hereof, in the event
Executive’s employment under this Agreement is terminated by the Bank without
Cause, the Bank shall be obligated to continue to pay the Executive the salary
provided pursuant to Section 3(a) herein, up to the date of termination of the
remaining Term of this Agreement, and the cost of Executive obtaining all
health, life, disability, and other benefits which the Executive would be
eligible to participate in through such date based upon the benefit levels
substantially equal to those being provided Executive at the date of termination
of employment. The provisions of this Section 6(c) shall survive the expiration
of this Agreement.

 

(d)       The voluntary termination by the Executive during the term of this
Agreement with the delivery of no less than 60 days written notice to the Board
of Directors, other than pursuant to Section 9(b), in which case the Executive
shall be entitled to receive only the compensation, vested rights, and all
employee benefits up to the date of such termination.

 

 

7.

Regulatory Exclusions.

 

(a)       If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. 1818(e)(3) and (g)(1)), the Bank’s obligations under the Agreement shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay the Executive all or part of the compensation withheld while
its contract obligations were suspended and (ii) reinstate (in whole or in part)
any of its obligations which were suspended.

 

(b)       If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Sections 8(e)(4) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(4) and (g)(1)), all
obligations of the Bank under this Agreement shall terminate, as of the
effective date of the order, but the vested rights of the contracting parties
shall not be affected.

 

(c)       If the Bank is in default (as defined in Section 3(x)(1) of FDIA) all
obligations under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting parties.

 

4

 



 

--------------------------------------------------------------------------------

 

(d)       All obligations under this Agreement shall be terminated, except to
the extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank: (i) by the Director of the Office of Thrift
Supervision (“Director of OTS”), or his or her designee, at the time that the
Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of FDIA; or (ii) by the Director of the OTS, or his or her
designee, at the time that the Director of the OTS, or his or her designee
approves a supervisory merger to resolve problems related to operation of the
Bank or when the Bank is determined by the Director of the OTS to be in an
unsafe or unsound condition. Any rights of the parties that have already vested,
however, shall not be affected by such action.

 

(e)       Notwithstanding anything herein to the contrary, any payments made to
the Executive pursuant to the Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 USC §1828(k) and FDIC Regulation 12 CFR 359,
Golden Parachute Indemnification Payments promulgated thereunder.

 

8.            Disability. If the Executive shall become disabled or
incapacitated to the extent that he is unable to perform his duties hereunder,
by reason of medically determinable physical or mental impairment, as determined
by a doctor engaged by the Board of Directors, Executive shall nevertheless
continue to receive the compensation and benefits provided under the terms of
this Agreement as follows: 100% of such compensation and benefits for a period
of 12 months, but not exceeding the remaining term of the Agreement, and 65%
thereafter for the remainder of the term of the Agreement. Such benefits noted
herein shall be reduced by any benefits otherwise provided to the Executive
during such period under the provisions of disability insurance coverage in
effect for Bank employees. Thereafter, Executive shall be eligible to receive
benefits provided by the Bank under the provisions of disability insurance
coverage in effect for Bank employees. Upon returning to active full-time
employment, the Executive’s full compensation as set forth in this Agreement
shall be reinstated as of the date of commencement of such activities. In the
event that the Executive returns to active employment on other than a full-time
basis, then his compensation (as set forth in Section 3(a) of this Agreement)
shall be reduced in proportion to the time spent in said employment, or as shall
otherwise be agreed to by the parties.

 

 

9.

Change in Control Severance Protection.

 

(a)       Notwithstanding any provision herein to the contrary, in the event of
the involuntary termination of Executive’s employment during the term of this
Agreement following any Change in Control of the Bank or Parent, or within 24
months thereafter of such Change in Control, absent Cause, Executive shall be
paid an amount equal to the product of two times the total compensation paid to
the Executive or accrued by the Bank (including amounts attributable to salary,
bonus, deferred compensation and retirement plans) with respect to the Executive
for the most recently completed calendar year ending on or prior to such date of
termination of employment of such Executive. Said sum shall be paid in one (1)
lump sum not later than the date of such termination of service, and such
payments shall be in lieu of any other future payments that the Executive would
be otherwise entitled to receive under Section 6 of this Agreement.
Additionally, the Executive and his or her dependents shall remain eligible to
participate in the medical and dental insurance programs offered by the Bank to
its employees for a period of not less than through the remaining term of the
Agreement. Notwithstanding the

 

5

 



 

--------------------------------------------------------------------------------

forgoing, all sums payable hereunder shall be reduced in such manner and to such
extent so that no such payments made hereunder when aggregated with all other
payments to be made to the Executive by the Bank or the Parent shall be deemed
an “excess parachute payment” in accordance with Section 280G of the Code and be
subject to the excise tax provided at Section 4999(a) of the Code. The term
“Change in Control” shall refer to: (i) the sale of all, or substantially all,
of the assets of the Bank or the Parent; (ii) the merger or recapitalization of
the Bank or the Parent whereby the Bank or the Parent is not the surviving
entity; (iii) a change in control of the Bank or the Parent, as otherwise
defined or determined by the Office of Thrift Supervision or regulations
promulgated by it; or (iv) the acquisition, directly or indirectly, of the
beneficial ownership (within the meaning of that term as it is used in Section
13(d) of the Securities Exchange Act of 1934 and the rules and regulations
promulgated thereunder) of twenty-five percent (25%) or more of the outstanding
voting securities of the Bank or the Parent by any person, trust, entity or
group. The term “person” means an individual other than the Executive, or a
corporation, partnership, trust, association, joint venture, pool, syndicate,
sole proprietorship, unincorporated organization or any other form of entity not
specifically listed herein. The reorganization of the Bank from its mutual
holding company form to a parent holding company form whereby such parent
company shall own 100% of the stock of the Bank and public stockholders shall
own 100% of the parent company common stock shall not be deemed a Change in
Control. The provisions of this Section 9(a) shall survive the expiration of
this Agreement occurring after a Change in Control.

 

(b)       Notwithstanding any other provision of this Agreement to the contrary,
Executive may voluntarily terminate his employment under this Agreement within
24 months following a Change in Control of the Bank or Parent for Good Reason
(as defined thereafter) and Executive shall thereupon be entitled to receive the
payment and benefits described in Section 9(a) of this Agreement. The Executive
must provide written notice to the Bank of the existence of the event or
condition constituting such Good Reason within ninety (90) days of the initial
occurrence of the event or the condition alleged to constitute “Good Reason.”
Upon delivery of such notice by the Executive, the Bank shall have a period of
thirty (30) days thereafter during which it or they may remedy in good faith the
condition constituting such Good Reason, and the Executive’s employment shall
continue in effect during such time so long as the Bank makes diligent efforts
during such time to cure such Good Reason. In the event that the Bank shall
remedy in good faith the event or condition constituting Good Reason, then such
notice of termination shall be null and void, and the Bank shall not be required
to pay the amount due to the Executive under this Section 9(b). The Bank’s
remedy of any Good Reason event or condition with or without notice from the
Executive shall not relieve the Bank from any obligations to the Executive under
this Agreement or otherwise and shall not affect the Executive’s rights upon the
reoccurrence of the same, or the occurrence of any other, Good Reason event or
condition. The provisions of this Section 9(b) shall survive the expiration of
this Agreement occurring after a Change in Control.

 

“Good Reason” shall exist if, without Executive’s express written consent, the
Bank materially breaches any of their respective obligations under this
Agreement. Without limitation, such a material breach shall be deemed to occur
upon the occurrence any of the following:

 

 

(1)

a material diminution in the Executive’s base compensation;

 

 

6

 



 

--------------------------------------------------------------------------------

(2)       a material diminution in the Executive’s authority, duties, or
responsibilities;

 

(3)       a material diminution in the budget over which the Executive retains
authority;

 

(4)       a material change in the geographic location of the Executive’s office
location;

 

(5)       any other action or inaction that constitutes a material breach by the
Bank of this Agreement.

 

10.              Withholding. All payments required to be made by the Bank
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Bank may reasonably
determine should be withheld pursuant to any applicable law or regulation.

 

 

11.

Successors and Assigns.

 

(a)       This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank or Parent which shall acquire, directly
or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank or Parent.

 

(b)       Since the Bank is contracting for the unique and personal skills of
the Executive, the Executive shall be precluded from assigning or delegating his
rights or duties hereunder without first obtaining the written consent of the
Bank.

 

12.             Amendment; Waiver. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing, signed by the Executive and such officer or officers as
may be specifically designated by the Board of Directors of the Bank to sign on
its behalf. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

13.           Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of New
Jersey.

 

14.           Nature of Obligations. Nothing contained herein shall create or
require the Bank to create a trust of any kind to fund any benefits which may be
payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Bank hereunder, such right shall be no greater than
the right of any unsecured general creditor of the Bank.

 

15.           Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

7

 



 

--------------------------------------------------------------------------------

16.          Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which shall remain in full force and effect.

 

17.          Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled exclusively by
arbitration in accordance with the rules then in effect of the district office
of the American Arbitration Association (“AAA”) nearest to the home office of
the Bank, and judgment upon the award rendered may be entered in any court
having jurisdiction thereof, except to the extent that the parties may otherwise
reach a mutual settlement of such issue. The provisions of this Section 17 shall
survive the expiration of this Agreement.

 

18.        Confidential Information. The Executive acknowledges that during his
or her employment he or she will learn and have access to confidential
information regarding the Bank and the Parent and its customers and businesses
(“Confidential Information”). The Executive agrees and covenants not to disclose
or use for his or her own benefit, or the benefit of any other person or entity,
any such Confidential Information, unless or until the Bank or the Parent
consents to such disclosure or use, or such information becomes common knowledge
in the industry or is otherwise legally in the public domain. The Executive
shall not knowingly disclose or reveal to any unauthorized person any
Confidential Information relating to the Bank, the Parent, or any subsidiaries
or affiliates, or to any of the businesses operated by them, and the Executive
confirms that such information constitutes the exclusive property of the Bank
and the Parent. The Executive shall not otherwise knowingly act or conduct
himself (a) to the material detriment of the Bank or the Parent, or its
subsidiaries, or affiliates, or (b) in a manner which is inimical or contrary to
the interests of the Bank or the Parent. Executive acknowledges and agrees that
the existence of this Agreement and its terms and conditions constitutes
Confidential Information of the Bank, and the Executive agrees not to disclose
the Agreement or its contents without the prior written consent of the Bank;
provided, however, the Executive may disclose this Agreement to his personal
attorney and personal tax advisor without prior consent from the Bank.
Notwithstanding the foregoing, the Bank reserves the right in its sole
discretion to make disclosure of this Agreement as it deems necessary or
appropriate in compliance with its regulatory reporting requirements.
Notwithstanding anything herein to the contrary, failure by the Executive to
comply with the provisions of this Section may result in the immediate
termination of the Agreement within the sole discretion of the Bank,
disciplinary action against the Executive taken by the Bank, including but not
limited to the termination of employment of the Executive for breach of the
Agreement and the provisions of this Section, and other remedies that may be
available in law or in equity. The provisions of this Section shall survive the
expiration of this Agreement.

 

8

 



 

--------------------------------------------------------------------------------

 

 

19.

Indemnification; Insurance

 

(a)       Indemnification. The Bank agrees to indemnify the Executive and his
heirs, executors, and administrators to the fullest extent permitted under
applicable law and regulations, including, without limitation 12 U.S.C. Section
1828(k), against any and all expenses and liabilities reasonably incurred by the
Executive in connection with or arising out of any action, suit or proceeding in
which the Executive may be involved by reason of his having been a director or
officer of the Bank or any of its subsidiaries, whether or not the Executive is
a director or officer of the Bank at the time of incurring any such expenses or
liabilities. Such expenses and liabilities shall include, but shall not be
limited to, judgments, court costs and attorney’s fees and the cost of
reasonable settlements. The Executive shall be entitled to indemnification in
respect of a settlement only if the Board of Directors of the Bank has approved
such settlement. Notwithstanding anything herein to the contrary, (i)
indemnification for expenses shall not extend to matters for which the
Executive’s employment or service has been terminated, and (ii) the obligations
of this Section 19 shall survive the termination of this Agreement. Nothing
contained herein shall be deemed to provide indemnification prohibited by
applicable law or regulation.

 

(b)       Insurance. During the Term of the Agreement, the Bank shall provide
the Executive (and his heirs, executors, and administrators) with coverage under
a directors’ and officers’ liability policy at the Bank’s expense, at least
equivalent to such coverage otherwise provided to the other directors and senior
officers of the Bank.

 

(c)       Compliance with Regulatory Limitations. Notwithstanding anything
herein to the contrary, the provisions of this Section 19 shall be subject to
the limitations and restrictions provided at 12 CFR 545.121 as it may be amended
from time to time.

 

20.        Entire Agreement. This Agreement together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement between the parties hereto. This Agreement shall supersede
any prior employment agreements and/or change in control severance agreements
between the Executive and the Bank.

 

 

21.

Effect of Code Section 409A.

 

(a)       This Agreement shall be amended to the extent necessary to comply with
Section 409A of the Code and regulations promulgated thereunder. Prior to such
amendment, and notwithstanding anything contained herein to the contrary, this
Agreement shall be construed in a manner consistent with Section 409A of the
Code and the parties shall take such actions as are required to comply in good
faith with the provisions of Section 409A of the Code such that payments shall
not be made to the Executive at such time if such payments shall subject the
Executive to the penalty tax under Code Section 409A, but rather such payments
shall be made by the Bank to the Executive at the earliest time permissible
thereafter without the Executive having liability for such penalty tax under
Section Code 409A.

 

(b)       Notwithstanding anything in this Agreement to the contrary, if the
Bank in good faith determines, as of the effective date of Executive’s
Termination of Employment that the Executive is a “specified employee” within
the meaning of Section 409A of the Code and if

 

9

 



 

--------------------------------------------------------------------------------

the payment under Sections 6(c) or 9 does not qualify as a short-term deferral
under Code Section 409A and Treas. Reg. §1.409A-1(b)(4) (or any similar or
successor provisions), and that an amount (or any portion of an amount) payable
to Executive hereunder, is required to be suspended or delayed for six months in
order to satisfy the requirements of Section 409A of the Code, then the Bank
will so advise Executive, and any such payment (or the minimum amount thereof)
shall be suspended and accrued for six months (“Six-Month Delay”), whereupon
such amount or portion thereof shall be paid to Executive in a lump sum on the
first day of the seventh month following the effective date of Executive’s
Termination of Employment. The limitations of this Six-Month Delay shall only be
effective if the stock of the Parent or a parent corporation is publicly traded
as set forth at Section 409A(a)(2)(B)(i) of the Code.

 

“Specified Employee” means, for an applicable twelve (12) month period beginning
on April 1, a key employee (as described in Code Section 416(i), determined
without regard to paragraph (5) thereof) during the calendar year ending on the
December 31 immediately preceding such April 1.

 

“Termination of Employment” shall have the same meaning as “separation from
service”, as that phrase is defined in Section 409A of the Code (taking into
account all rules and presumptions provided for in the Section 409A
regulations). Whether a “Termination of Employment” takes place is determined
based on whether the facts and circumstances indicate that the Bank and
Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Executive would
perform after such date (whether as an Executive or as an independent
contractor) would permanently decrease to no more than 20 percent of the average
level of bona fide services performed (whether as an Executive or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the Bank if the Executive has been providing services to the Bank
less than 36 months). Facts and circumstances to be considered in making this
determination include, but are not limited to, whether the Executive continues
to be treated as an Executive for other purposes (such as continuation of salary
and participation in employee benefit programs), whether similarly situated
service providers have been treated consistently, and whether the Executive is
permitted, and realistically available, to perform services for other service
recipients in the same line of business. The Executive is presumed to have
separated from service where the level of bona fide services performed decreases
to a level equal to 20 percent or less of the average level of services
performed by the Executive during the immediately preceding 36-month period. The
Executive will be presumed not to have separated from service where the level of
bona fide services performed continues at a level that is a 50 percent or more
of the average level of service performed by the Executive during the
immediately preceding 36-month period. No presumption applies to a decrease in
the level of bona fide services performed to a level that is more than 20
percent and less than 50 percent of the average level of bona fide services
performed during the immediately preceding 36-month period. The presumption is
rebuttable by demonstrating that the Bank and the Executive reasonably
anticipated that as of a certain date the level of bona fide services would be
reduced permanently to a level less than or equal to 20 percent of the average
level of bona fide services provided during the immediately preceding 36-month
period or full period of services provided to the Bank if the Executive has been
providing services to the Bank for a period of less than 36 months (or that the
level of bona fide services would not be so reduced).       

 

10

 



 

--------------------------------------------------------------------------------

For periods during which the Executive is on a paid bona fide leave of absence
and has not otherwise terminated employment, the Executive is treated as
providing bona fide services at a level equal to the level of services that the
Executive would have been required to perform to receive the compensation paid
with respect to such leave of absence. Periods during which the Executive is on
an unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of determining the applicable 36-month (or shorter)
period). Bona fide leave of absence means that there is a reasonable expectation
that the Executive will return to perform services for the Bank.

 

(c)       Notwithstanding the Six-Month Delay rule set forth in Section 21(b)
above:

 

(i)        To the maximum extent permitted under Code Section 409A and Treas.
Reg. §1.409A-1(b)(9)(iii) (or any similar or successor provisions), the Bank
will pay the Executive an amount equal to the lesser of two times (1) the
maximum amount that may be taken into account under a qualified plan pursuant to
Code Section 401(a)(17) for the year in which the Executive’s Termination of
Employment occurs, and (2) the sum of the Executive’s annualized compensation
based upon the annual rate of pay for services provided to the Bank for the
taxable year of the Executive preceding the taxable year of the Executive in
which his Termination of Employment occurs (adjusted for any increase during
that year that was expected to continue indefinitely if the Executive had not
had a Termination of Employment); provided that amounts paid under this Section
21(c) must be paid no later than the last day of the second taxable year of the
Executive following the taxable year of the Executive in which occurs the
Termination of Employment and such amounts paid will count toward, and will not
be in addition to, the total payment amount required to be made to the Executive
by the Bank under Sections 6(c) or 9; and

 

(ii)       To the maximum extent permitted under Code Section 409A and Treas.
Reg. §1.409A-1(b)(9)(v)(D) (or any similar or successor provisions), within ten
(10) days of the Termination of Employment, the Bank will pay the Executive an
amount equal to the applicable dollar amount under Code Section 402(g)(1)(B) for
the year of the Executive’s Termination of Employment; provided that the amount
paid under this Section 21(c) will count toward, and will not be in addition to,
the total payment amount required to be made to the Executive by the Bank under
Sections 6(c) or 9.

 

(d)       To the extent that any reimbursements or in-kind payments are subject
to Code Section 409A, then such expenses (other than medical expenses) must be
incurred before the last day of the second taxable year following the taxable
year in which the termination occurred, provided that any reimbursement for such
expenses be paid before the Executive’s third taxable year following the taxable
year in which the termination occurred. For medical expenses, to the extent the
Agreement entitles the Executive to reimbursement by the Bank of payments of
medical expenses incurred and paid by the Executive but not reimbursed by a
person other than the Bank and allowable as a deduction under Code Section 213
(disregarding the requirement of Code Section 213(a) that the deduction is
available only to the extent that such expenses exceed 7.5 percent of adjusted
gross income), then the reimbursement applies during the period of time during
which the Executive would be entitled (or would, but for the Agreement, be
entitled) to continuation coverage under a group health plan of the Bank under
Code Section 4980B (COBRA) if the Executive elected such coverage and paid the
applicable premiums.

 

11

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
hereinabove written.

 

 

 

 

 

Kearny Federal Savings Bank

 

 

 

 

 

 

By:

/s/John N. Hopkins

 

 

 

John N. Hopkins

 

 

 

President

ATTEST:

 

 

 

 

 

 

 

/s/ Sharon Jones

 

 

 

Secretary

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

/s/ Kimberly T. Manfredo

 

 

/s/ William C. Ledgerwood

 

 

 

William C. Ledgerwood

 

 

 

Chief Financial Officer

 

 

 

 

 



 

 